Citation Nr: 1434026	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  08-33 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include major depressive disorder, to include as secondary to a service-connected right ankle disability or hypertension.

2.  Entitlement to an increased initial rating in excess of 30 percent for hypertensive heart disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel

INTRODUCTION

The Veteran had active service from May 1972 to March 1980.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

This case was previously before the Board in February 2012, at which time it was remanded for further development.  

 
REMAND

The Board regrets the additional delay, but finds that further development is necessary before a decision regarding the issues on appeal is made.

The Veteran seeks service connection for a psychiatric disability, to include major depressive disorder, to include as secondary to a service-connected right ankle disability or hypertension; and an increased initial rating in excess of 30 percent for hypertensive heart disease.
 
The Veteran's service medical records show that he complained of experiencing compulsive and emotional behavior with palpitations and insomnia in November 1978.  A March 1981 VA examination diagnosed him as experiencing atypical depression.

The Veteran underwent a VA examination in September 2007, which the Board found to be inadequate in the February 2012 remand.  The Veteran underwent another VA examination in March 2012, which again the Board must find inadequate.  The March 2012 did not rely on a complete picture of the Veteran's mental health.  The examiner mentioned several times that the Veteran has sought private mental health treatment since 2007, but the examiner was unable to look at those records, as they were not part of the claims file.  Those records must be retrieved, associated with the claims file, and the Veteran must be provided another VA examination which considers those records.  Once VA provides an examination, even if not statutorily obligated to do so, VA must provide an adequate one or notify the claimant when one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, the Veteran should be provided a new VA examination by another appropriate examiner to determine the nature and etiology of any current psychiatric disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran underwent a VA examination for his hypertensive heart disease in August 2007.  In the February 2012 remand, the Board found that examination inadequate, as the examination was missing critical information needed to rate the Veteran's current state of disability.  

Hypertensive heart disease is evaluated under 38 C.F.R. § 4.104, Diagnostic Code 7007.   Among other criteria, that Diagnostic Code asks about the workload of METs and its effects.  METs are "metabolic equivalents," or the energy cost of standing quietly at rest, representing an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  Though the Veteran underwent a VA examination in August 2007 for his condition, specific findings regarding METs were not made, and the Board remanded for another VA examination in February 2012.

The Board must, once again, find the VA examination incomplete and remand for another one.  The March 2012 VA examination, which the Veteran was provided as a result of the February 2012 remand, did not include any information regarding METs, and it appears that those findings were not made.  Therefore, the Board concludes that the development conducted does not comply with the directives of the February 2012 remand.  Compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates another remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c)(4) (2013); Robinette v. Brown, 8 Vet. App. 69 (1995).  Therefore, the Veteran must be provided another VA examination to address the current state of hypertensive heart disease disability which must include information relevant to the applicable criteria.  

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran provide information and authorization to obtain private mental health treatment records from Dr. Coira and Dr. Batista of mental health treatment since 2007.

2. Schedule the Veteran for a VA psychiatric examination with a psychiatrist or psychologist.  The examiner must review the claims file and should note that review in the examination report.  Specifically the examiner should provide the following information:

a) The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current psychiatric disability, to specifically include major depressive disorder, was caused by or was present during, the Veteran's active service.

b) The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current psychiatric disability, to specifically include major depressive disorder, was caused by the service-connected right ankle disability or hypertension.

c) The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current mental disorder, to specifically include depressive disorder, has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by the service-connected right ankle disability or hypertension.

3. Schedule the Veteran for a VA heart examination with an examiner with the appropriate expertise to determine the current severity of the service-connected hypertensive heart disease.  The examiner should review the Veteran's claims file, and should indicate in the report provided that review was accomplished. All indicated studies and tests should be accomplished.  The examiner should ensure that the examination report addresses all possible avenues for rating the Veteran under Diagnostic Code 7007; particularly noting whether there have been episodes of acute congestive heart failure; the Veteran's level of METs at which dyspnea, fatigue, angina, dizziness or syncope develop (or an estimation if exercise testing cannot be done or is medically contraindicated); and the ejection fraction percentage.

4. Then, readjudicate the issue on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

